UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6461



JONATHAN DEREK LEE,

                                            Petitioner - Appellant,

          versus


WILLIAM W. SONDERVAN,

                                             Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CA-99-3038-AW)


Submitted:   July 27, 2000                 Decided:   August 4, 2000


Before MURNAGHAN, WIKINS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan Derek Lee, Appellant Pro Se. John Joseph Curran, Jr., At-
torney General, Ann Norman Bosse, Jason Frederick Trumpbour, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jonathan Derek Lee seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.    See Lee v. Sondervan, No. CA-99-

3038-AW (D. Md. Mar. 24, 2000).*     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
March 22, 2000, and March 23, 2000, the district court’s records
show that it was entered on the docket sheet on March 24, 2000.
Pursuant to Rules 58 and 79(a) of the Federal Rules of Civil Pro-
cedure, it is the date that the order was entered on the docket
sheet that we take as the effective date of the district court’s
decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35 (4th Cir.
1986).


                                 2